DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to remarks and amendments filed on 8/11/2022.  Claims 7 and 13 are cancelled.  Claims 1-6, 8-12, and 14-25 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-12, 14-16, 18-20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,904,039 ("Soref") in view of U.S. Patent No. 5,625,729 ("Brown") further in view of U.S. Patent No. 9,595,623 ("Xie").
Regarding claim 1, Soref discloses a photoconductor assembly comprising: 
a substrate (14, Fig. 1) formed of an undoped and single-crystal semiconductor material (undoped, col. 5, lines 26-27, mono-crystalline silicon film, col. 4, lines 1-2) that is configured to reflect or absorb electromagnetic energy (col. 5, lines 41-56); 
a plurality of electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22) arranged normal to the substrate (Fig. 1); and 
a power supply (26, Fig. 1) that applies a voltage to the electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22, col. 5, lines 21-22) for modulating the electromagnetic energy (col. 5, lines 40-55) through the substrate (14, Fig. 1); and
a light source (28, Fig. 1) that generates excitation wavelengths for illuminating the substrate (14, Fig. 1, col. 5, lines 32-34).
Soref does not disclose that the excitation wavelengths for illuminating the substrate have energies that are equal to or greater than a band gap energy of the semiconductor material, nor that the plurality of electrodes are arranged on opposing sides of the substrate. 
However, Brown teaches that the excitation wavelengths for illuminating the substrate have energies that are equal to or greater than a band gap energy of the semiconductor material (col. 10, lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  use excitation wavelengths that are equal to or greater than band gap energy of the semiconductor material as disclosed by Brown in the device of Soref in order to ensure that electrons are transported into the conduction band, and generate free electrons for current to flow.
Further,  Xie discloses a photoconductive semiconductor switch may fall into one of two categories:  a lateral switch and a vertical switch (see Figs. 1A, 1B).  The vertical switch has plurality of electrodes (114, 116, Fig. 1B) are arranged on opposing sides of the substrate (110, Fig. 1B, see also col. 4, lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the device of Soref in view of Brown in a vertical assembly as disclosed by Xie in order to allow for either front or back side irradiation while having a high energy conversion efficiency.
Regarding claim 5, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 1, and Xie further discloses that the electrodes are formed of a transparent conductive film (col. 3, lines 48-49, and see col. 4, lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use transparent conductive electrodes as disclosed by Xie in the device of Soref in view of Brown further in view of Xie in order to decrease electrode resistance as the amount of photon energy absorbed by the substrate increases, resulting in an increase in current flow while maintaining a relatively high conversion efficiency.  
Regarding claim 6, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 5, and Xie further discloses that the transparent conductive film includes indium tin oxide (col. 3, line 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use indium tin oxide for the transparent conductive electrodes as disclosed by Xie in the device of Soref in view of Brown further in view of Xie given that it possesses a low resistivity and a high transmittance percentage.  
Regarding claim 9, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 1, and Soref further discloses that the electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22) are uniformly coated on surfaces of the substrate (14, Fig. 1).  Further, Xie discloses that the electrodes can be on opposing surfaces of the substrate (col. 1, lines 1-32, and col. 4, lines 13-14).
Regarding claim 10, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 1, and Soref further discloses that the electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22) are patterned on the substrate (14, Fig. 1).  
Regarding claim 11, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 10, and Soref further discloses that the electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22) are arranged in a pattern that includes at least one of striped (striped, see Fig. 1) or checkered.  
Regarding claim 12, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 1, and Soref further discloses that the power supply (26, Fig. 1) is configured to apply a modulated voltage (col. 5, lines 40-55).  
Regarding claim 14, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 1, and Brown further discloses that the wavelengths have a length in a range that is between zero and ten percent shorter than a wavelength corresponding to the band gap energy of the semiconductor material (col. 15, lines 16-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use shorter wavelengths than a wavelength corresponding to the band gap energy of the semiconductor material as disclosed by Brown in the device of Soref in view of Brown further in view of Xie in order to increase the absorption rate and improve the modulation strength of the device.
Regarding claim 15, Soref discloses an electronic device comprising: 
an electromagnetic energy transmitter (inherent source of 21, Fig. 1, 56, Fig. 2, or 78, Fig. 3); 
a wafer (14, Fig. 1) that is formed of an undoped and single-crystal semiconductor material (undoped, col. 5, lines 26-27, mono-crystalline silicon film, col. 4, lines 1-2) that reflects or absorbs electromagnetic energy (col. 5, lines 41-56) from the electromagnetic energy transmitter (source of 21, Fig. 1, 56, Fig. 2, or 78, Fig. 3); 
a light source (28, Fig. 1) that generates excitation wavelengths for illuminating the wafer (col. 5, lines 32-34); 
a plurality of electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22) arranged normal to the wafer (Fig. 1); and 
a power supply (26, Fig. 1) that applies a voltage to the electrodes for modulating the electromagnetic energy (col. 5, lines 40-55) through the substrate (14, Fig. 1).
Soref does not explicitly that the excitation wavelengths for illuminating the wafer have energies that are greater than a band gap of the semiconductor material, nor that the plurality of electrodes are arranged on opposing sides of the wafer.  
However, Brown teaches that the excitation wavelengths for illuminating the substrate have energies that are equal to or greater than a band gap energy of the semiconductor material (col. 10, lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  use excitation wavelengths that are equal to or greater than band gap energy of the semiconductor material as disclosed by Brown in the device of Soref in order to ensure that electrons are transported into the conduction band, and generate free electrons for current to flow.
Further, Xie discloses a photoconductive semiconductor switch may fall into one of two categories:  a lateral switch and a vertical switch (see Figs. 1A, 1B).  The vertical switch has plurality of electrodes (114, 116, Fig. 1B) are arranged on opposing sides of the substrate (110, Fig. 1B, see also col. 4, lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the device of Soref in view of Brown in a vertical assembly as disclosed by Xie in order to allow for either front or back side irradiation while having a high energy conversion efficiency.
Regarding claim 16, Soref in view of Brown further in view of Xie discloses the electronic device according to claim 15, and Brown further discloses that the power supply (26, Fig. 6B) is configured to apply a modulated voltage (col. 5, lines 61-64) and/or the light source includes a pulsed light source or an analog intensity modulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a power supply configured to apply a modulated voltage as disclosed by Brown in the device of Soref in view of Brown further in view of Xie in order to modulate the refractive index of the substrate.
Regarding claim 18, Soref in view of Brown further in view of Xie discloses the electronic device according to claim 15, and Brown further discloses the wavelengths have a length in a range that is between zero and ten percent shorter than a wavelength corresponding to the band gap energy of the semiconductor material (col. 15, lines 16-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use shorter wavelengths than a wavelength corresponding to the band gap energy of the semiconductor material as disclosed by Brown in the device of Soref in view of Brown further in view of Xie in order to increase the absorption rate and improve the modulation strength of the device.
Regarding claim 19, Soref in view of Brown further in view of Xie discloses the electronic device according to claim 15, and Brown further discloses that the electrodes are patterned on at least one of the opposing sides of the wafer (Fig. 1A, col. 3, lines 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use patterned electrodes as disclosed by Brown in the device of Soref in view of Brown further in view of Xie in order to allow for a potential difference between electrodes and alter the index of refraction of silicon.
Regarding claim 20, Soref discloses a method of generating electrical conductivity for a photoconductor, the method comprising: 
forming a wafer (14, Fig. 1) of an undoped and single-crystal semiconductor material (undoped, col. 5, lines 26-27, mono-crystalline silicon film, col. 4, lines 1-2) for absorbing electromagnetic energy (col. 5, lines 41-56); 
arranging a plurality of electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22) normal to the wafer (Fig. 1); 
determining a depth of absorption for the wafer (col. 4, lines 35-36); 
transmitting electromagnetic energy (21, Fig. 1) to the wafer (14, Fig. 1); 
illuminating the wafer based on the depth of absorption using a light source that generates excitation wavelengths (col. 5, lines 32-34); and 
applying a voltage (col. 5, lines 40-55) between the electrodes (22, 18, 20, Fig. 1) to modulate the electromagnetic energy through the wafer (14, Fig. 1).
Soref does not disclose that the plurality of electrodes are arranged on opposing sides of the wafer, nor that the excitation wavelengths for illuminating the wafer have energies that are greater than a band gap of the semiconductor material.
However, Brown teaches that the excitation wavelengths for illuminating the substrate have energies that are equal to or greater than a band gap energy of the semiconductor material (col. 10, lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  use excitation wavelengths that are equal to or greater than band gap energy of the semiconductor material as disclosed by Brown in the device of Soref in order to ensure that electrons are transported into the conduction band, and generate free electrons for current to flow.
Further, Xie discloses a photoconductive semiconductor switch may fall into one of two categories:  a lateral switch and a vertical switch (see Figs. 1A, 1B).  The vertical switch has plurality of electrodes (114, 116, Fig. 1B) are arranged on opposing sides of the substrate (110, Fig. 1B, see also col. 4, lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the device of Soref in a vertical assembly as disclosed by Xie in order to allow for either front or back side irradiation while having a high energy conversion efficiency.
Regarding claim 21, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 1, and Soref further discloses an electromagnetic energy transmitter (inherent transmitter providing signal 21, Fig. 1) operatively coupled to the substrate (14, Fig. 1) to transmit energy to the substrate (14, Fig. 1).  
Regarding claim 24, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 1, and Soref further discloses a receiver (inherent receiver for receiving signal 21, Fig. 1) operatively coupled to the substrate (14, Fig. 1) to receive energy from the substrate (Fig. 1).  
Claims 2-4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soref in view of Brown and Xie further in view of U.S. Patent Publication No. 2002/0164107 ("Boudreau"). 
Regarding claim 2, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 1, but does not explicitly disclose that the semiconductor material has a resistivity that is greater than 5000 ohms-cm.
However, Boudreau discloses a substrate (10, Fig. 1) formed of a semiconductor material (float zone silicon, paragraph [0015]) that has a resistivity that is greater than 5000 ohms-cm (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a silicon substrate made of a high resistivity material as disclosed by Boudreau in the device of Soref in view of Brown further in view of Xie in order to achieve maximum speed performance and efficiency of the photoconductor device.
Regarding claims 3 and 17, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claims 1 and claim 15, but does not explicitly disclose that the semiconductor material is float-zone silicon or germanium.
However, Boudreau discloses a substrate (10, Fig. 1) is formed of float zone silicon (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use float zone silicon for the substrate as disclosed by Boudreau in the device of Soref in view of Brown further in view of Xie as this is a well-known method for growing single crystal silicon to produce a high resistivity substrate.
Regarding claim 4, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 1, but does not explicitly disclose comprising an insulating layer formed on at least one of two opposing faces of the substrate.
However, Boudreau discloses an insulating layer (20, Fig 1, paragraph [0015]) formed on at least one of two opposing faces of the substrate (10, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add an insulating layer on at least one of two opposing faces of the substrate as disclosed by Boudreau in the device of Soref in view of Brown further in view of Xie in order to serve as a passivation layer and protect the underlying substrate.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Soref in view of Brown and Xie further in view of U.S. Patent No. 3,529,161 ("Kok").
Regarding claim 8, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 1, but does not disclose that the substrate is formed as a disc-shaped wafer.
However, Kok discloses a substrate (11, Fig. 2) formed as a disc-shaped wafer (see Fig. 2).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to form the substrate in Soref in view of Brown further in view of Xie as a disc-shaped wafer as disclosed by Kok in order to facilitate the manufacturing process and minimize edge effects.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Soref in view of Brown and Xie further in view of U.S. Patent Publication No. 2019/0006730 ("Allen").
Regarding claim 22, Soref in view of Brown further in view of Xie discloses photoconductor assembly according to claim 21, but does not disclose that the electromagnetic energy transmitter is a microwave transmitter.  
However, Allen discloses a microwave transmitter (microwave source, paragraph [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a microwave transmitter as disclosed by Allen in the device of Soref in view of Brown further in view of Xie in order to use in high-frequency signal devices at desired frequencies in accordance with a desired application.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Soref in view of Brown and Xie further in view of U.S. Patent Publication No. 2018/0219628 ("Makurin").
Regarding claim 23, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 21, but does not disclose that the electromagnetic energy transmitter is a radio frequency (RF) transmitter.  
However, Makurin discloses a radio frequency (RF) transmitter (Fig. 5, inherent RF transmitter for transmitting the RF wave signal passing through photoconductive switch, paragraph [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an RF transmitter as disclosed by Makurin in the device of Soref in view of Brown further in view of Xie in order to use in high-frequency signal devices at desired frequencies in accordance with a desired application.
Regarding claim 25, Soref in view of Brown further in view of Xie discloses the photoconductor assembly according to claim 24, but does not disclose that wherein the receiver is a radio frequency (RF) receiver.
However, Makurin discloses a radio frequency (RF) receiver (Fig. 5, inherent RF receiver for receiving the RF wave signal passing through photoconductive switch, paragraph [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an RF receiver as disclosed by Makurin in the device of Soref in view of Brown further in view of Xie in order to use in high-frequency signal devices at desired frequencies in accordance with a desired application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878